DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (20190206927), Lee hereinafter.
Regarding claim 1, Lee discloses a conductive substrate for a display device, comprising: an electrically insulating substrate (10, ¶ [111], fig. 2); a plurality of rows of electrode connecting areas (F, ¶ [387], fig. 36) being separately disposed from each other on the electrically insulating substrate (10), each of the rows of the electrode connecting areas (F) having the electrode connecting areas being electrically isolated and spaced from each other in a line (see figs. 2 and 4), the electrode connecting areas each having a plurality of electrode contacts being electrically isolated from each other, the electrode contacts of the electrode connecting area including a first electrode contact (Sc) and a plurality of second electrode contacts (SR, SB, SG, ¶ [125]) respectively served to electrically connect a common electrode (consisting of 25p, 35p, and 45p) and a plurality of single electrodes of a light emitting source (21n, 31n, and R, 130G, and 130B, ¶ [153]) being spaced from each other while disposed on the electrically insulating substrate (10), one end of each of the second conductive wires (130R, 130G, and 130B) between two adjacent rows of the electrode connecting areas (F) being electrically connected with one of the second electrode contacts (SR, SB, SG) inside one of the electrode connecting areas of the neighboring row of the electrode connecting areas; and a plurality of first transparent electrically insulating layers (61, 63, 65, ¶ [111]) being spaced from each other while disposed on the electrically insulating substrate (10), each of the first transparent electrically insulating layer (61, 63, 65) being disposed between the second conductive wires (130R, 130G, and 130B) respectively connected to the electrode connecting areas within the first section and the electrode connecting areas within the second section of the same row of the electrode connecting areas (fig. 2), the second conductive wires (130R, 130G, and 130B) respectively connected to the electrode connecting areas within the first section and the electrode connecting areas within the 17second section of the same row of the electrode connecting areas being partly superimposed with each other along a displaying direction of the display device (fig. 2).
claim 2, Lee discloses a plurality of outward electrical connecting areas (P3, fig. 25A) disposed on the electrically insulating substrate (10) and next to one side of the electrically insulating substrate (10) and respectively correspond with the rows of the electrode connecting areas (F), the outward electrical connecting areas (P3) each having a plurality of columns of electrical connecting pads (20P, 30P, and 40P, ¶ [284]) being spaced from each other, the other ends of the second conductive wires (130R, 130G, and 130B) being respectively electrically connected to the electrical connecting pads.
Regarding claim 3, Lee discloses that the number of the columns of the electrical connecting pads (20P, 30P, and 40P, ¶ [284]) in each of the outward electrical connecting areas equals number of the sections within the corresponding row of the electrode connecting areas (fig. 25A).
Regarding claim 6, Lee discloses a plurality of second transparent electrically insulating layers (61, 63, 65, ¶ [111]) being spaced from each other while disposed on the electrically insulating substrate (10), wherein the sections of each of the rows of the electrode connecting areas (F) further include a third section, each of the second transparent electrically insulating layer (61, 63, 65) is disposed between the second conductive 18wires (130R, 130G, and 130B)  respectively connected to the electrode connecting areas within the third section and the electrode connecting areas within the second section of the same row of the electrode connecting areas, and the second conductive wires (130R, 130G, and 130B) respectively connected to the electrode connecting areas within the third section and the electrode connecting areas within the second section of the same row of the electrode connecting areas are partly 
Regarding claim 9, Lee discloses that the first conductive wires (102) and the second conductive wires (130R, 130G, and 130B) are made essentially of metal (¶ [177]), and the second conductive wires (130R, 130G, and 130B) electrically connected with the electrode connecting areas within the first section and the first conductive wires (102) electrically connected with the same row of the electrode connecting areas are disposed on the same plane (fig. 11).

Allowable Subject Matter
Claims 4-5, 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 4, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation directed to a distance between any of the electrode connecting areas within the first section of a row of the electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas is larger than a distance between any of the electrode connecting areas within the second section of the same row of the electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas.

Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to a distance between any of the electrode connecting areas within the first section of a row of the electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas is larger than a distance between any of the electrode connecting areas within the second section of the same row of electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas, a distance between any of the electrode connecting areas within the second section of the same row of the electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas is larger than a distance between any of the electrode connecting areas within the third section of the same row of the electrode connecting areas and the outward electrical connecting area corresponding to the same row of the electrode connecting areas.
Regarding claim 8, the claim is allowable for the reasons given in claim 7 because of their dependency status from claim 7.
Regarding claim 10, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 10, and specifically comprising the limitation directed to the electrode contacts are disposed on the transparent conductive patterns to respectively contact with a surface of the layer of the transparent conductive patterns.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M DIAZ/Examiner, Art Unit 2879 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878